DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/19/22.  These drawings are not acceptable; see objection below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the converter is connected to the transformer via a positively locking relationship as recited in claim 1, the “angle positioning device” of claim 11, the “clamping device” in claim 17, and the “holding points” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “35”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 7/19/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the hex head on converter (3).  Note that the originally filed disclosure at best teaches pin (22) and opening (26) is a type of positively locking connection.  However, nothing in the originally filed disclosure hints that the applicant contemplated all possible various devices as taught by Wikipedia page of “Positively locking device”.  Additionally, there is no support for there being a device plus a connection.  Lastly, all of the examples/devices noted in the page are drawn to locking the fastener in place not for locking a component being held by the fastener.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: on page 10 “leg” is referenced as “leg 5” and “leg 15”.  
Appropriate correction is required.

Claim Interpretation
For the purpose of this examination, an outer bead will be interpreted as a leg and a flange having first and second sleeve portions, wherein each sleeve portion has a peripheral collar and the collar of the first sleeve portion has projections and recesses.  Note this interpretation is in response to the applicant’s argument that the outer bead of claim 12 is shown.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the support surfaces are of such a configuration that when they are in contact with each other they… do not impede a rotation of the sonotrode about the longitudinal axis.”  It is unclear how the support surfaces cannot impede rotation since friction is inherently present.  Additionally, the use of “a rotation” makes it unclear if only one full rotation is impeded, if a partial rotation is impeded, or if there are other types of rotations that are impeded.  For the purpose of this examination, this limitation will be interpreted as “allow rotation of the sonotrode about the longitudinal axis.”  The applicant argues that “the present invention teaches that the supporting surfaces should be designed in such a way that movement of the ultrasonic welding system in the direction of the longitudinal axis is prevented.” (emphasis added)  The examiner notes that impede and prevent are not synonyms and applicant’s use of prevent exemplifies this.  Additionally, this does not address if only one full rotation is impeded, if a partial rotation is impeded, or if there are other types of rotations that are impeded.
Claim 11 recites “the angle positioning device and the ultrasonic vibration unit are of such a configuration that they can be connected together in a positively locking relationship so that a rotation of the ultrasonic vibration unit about the longitudinal axis is prevented by the positively locking connection”.  However, “the positively locking connection”, which is between the components of the ultrasonic vibration unit as noted in claim 1, has nothing to do with the “positively locking relationship” between the ultrasonic vibration unit and the angle positioning device.  For the purpose of this examination, this examination “the positively locking connection” will be interpreted as ““the positively locking relationship”.   Note that claims 12 and 15 suffer from the same defect and will interpreted likewise.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 10, 11, 15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lang et al. (US 9,248,520 B2).
Regarding claim 1, Lang discloses:
An ultrasonic welding installation comprising 
an ultrasonic vibration unit having a sonotrode [sonotrode (3); figure 3b] and a converter [unshown converter; 16:6], 
wherein the sonotrode and the converter are arranged in mutually adjacent relationship along a longitudinal axis having a direction [see figure 3b], and 
the ultrasonic vibration unit can be caused to resonate with an ultrasonic vibration in the direction of the longitudinal axis with a wavelength X [see figure 3b], 
wherein there can be provided an amplitude transformer [torsional vibrator (4)] arranged between the sonotrode and the converter [figure 3b], 
characterised in that 
the sonotrode is connected to the converter and/or the amplitude transformer is connected to the converter and/or the amplitude transformer is connected to the sonotrode by way of a positively locking connection which provides a positively locking relationship in all directions of the plane perpendicular to the longitudinal axis [screw (26) locks the sonotrode to the vibrator when tightened and does not allow any relative movement of the sonotrode in any direction perpendicular to the longitudinal axis; figure 9].  
Regarding claim 2, Lang discloses:
characterised in that the positively locking connection comprises a pin and a corresponding opening [surface (3.10) of the sonotrode and surface (4.2) of the torsional vibrator have complementing a pin and an opening, respectively; figure 9].  
Regarding claim 5, Lang discloses:
characterised in that the sonotrode and the amplitude transformer are connected together by the positively locking connection [screw (26) locks the sonotrode to the vibrator when tightened and does not allow any relative movement in any direction], 
wherein the sonotrode has a through stepped bore [countersunk hole (3.6)] and the amplitude transformer has a threaded bore [internal thread (4.4)], wherein there is provided a screw [screw (26)] which engages through the through stepped bore and engages into the threaded bore [see figure 9].  
Regarding claim 10, Lang discloses:
characterised in that there is provided a holder [slide carriage (17.5); figure 7] for holding the ultrasonic vibration unit. 
Regarding claim 11, Lang discloses:
characterised in that the holder [slide carriage (17.5); figure 7] has an angle positioning device [the unlabeled clamping device and guide element (25.1) upon which it rests], 
wherein the angle positioning device and the ultrasonic vibration unit are of such a configuration that they can be connected together in a positively locking relationship so that a rotation of the ultrasonic vibration unit about the longitudinal axis is prevented by the positively locking connection and a relative movement between the ultrasonic vibration unit and the holder in the direction of the longitudinal axis is not prevented [when the unlabeled clamping device is tightened the ultrasonic unit cannot rotate but it can move along the longitudinal axis via guide rail (25.2)].  
Regarding claim 15, Lang discloses:
characterised in that the angle positioning device [the unlabeled clamping device and guide element (25.1) upon which it rests]
has a fixing element [screw (X) or guide element (25.1)] for fixing the angle positioning device to a machine stand [the unlabeled clamp is fixed to the unlabeled shaft via carriage (17.5) and  motor (21)], and 
has a coupling element [the unlabeled clamp] which is reciprocable between two positions in the direction of the longitudinal axis relative to the fixing element [the unlabeled clamp can be opened and closed in a direction of the longitudinal axis.  Note that a longitudinal axis can have infinite vectors pointed in its direction], 
wherein the positively locking connection can be produced between the coupling element and the ultrasonic vibration unit [the unlabeled clamp clamps/locks the unit in place]. 
Regarding claim 17, Lang discloses:
characterised in that the holder [the mechanism which comprises everything but components (3, 4, 9); figure 7] has a clamping device [the unlabeled clamping device which rests upon guide element (25.1)] which is reciprocable between an opened position in which the ultrasonic vibration unit can be removed from the holder and a closed position in which the clamping device comes into contact with the ultrasonic vibration unit at at least two holding points and exerts a force on the ultrasonic vibration unit so that the ultrasonic vibration unit is held [the unlabeled clamp can be opened and closed and intrinsically has at least two holding/contact points in order to hold the sonotrode in place].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 9,248,520 B2) as applied to claim 2 above, and further in view of Espinosa (US 9,089,911 B2).  Note that the alternative rejections of claims 1, 2, and 5, apply should the applicant prove that “positively locking connection” is an art specific term.  
Regarding claim 1, Lang teaches:
An ultrasonic welding installation comprising 
an ultrasonic vibration unit having a sonotrode [sonotrode (3); figure 3b] and a converter [unshown converter; 16:6], 
wherein the sonotrode and the converter are arranged in mutually adjacent relationship along a longitudinal axis having a direction [see figure 3b], and 
the ultrasonic vibration unit can be caused to resonate with an ultrasonic vibration in the direction of the longitudinal axis with a wavelength X [see figure 3b], 
wherein there can be provided an amplitude transformer [torsional vibrator (4)] arranged between the sonotrode and the converter [figure 3b], 
characterised in that 
the sonotrode is connected to the converter and/or the amplitude transformer is connected to the converter and/or the amplitude transformer is connected to the sonotrode by way of a connection which provides a positively locking relationship in all directions of the plane perpendicular to the longitudinal axis [surface (3.10) of the sonotrode and surface (4.2) of the torsional vibrator have a complementing connection comprising a pin and an opening, respectively; figure 9 and screw (26) locks the sonotrode to the vibrator when tightened, wherein the combination does not allow any relative movement in either direction perpendicular to the longitudinal axis; figure 9].  
Land does not specifically teach:
the connection is a positively locking connection (i.e. preventing rotation about the longitudinal axis due to a mechanical connection between ultrasonic unit components).
Espinosa teaches a positively locking connection wherein rotationally unsymmetrical pin (40) is placed into rotationally unsymmetrical opening (30b) with an (n) of 4; figure 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Espinosa rotationally unsymmetrical positively locking connection into the Lang connection in order to help with alignment or to prevent the sonotrode from undesired rotation.  
Regarding claims 2 and 3, these claims are  addressed in the rejection of claim 1.
Regarding claim 5, Lang teaches (unless otherwise noted):
characterised in that the sonotrode and the amplitude transformer are connected together by the positively locking connection [see the rejection of claim 1], 
wherein the sonotrode has a through stepped bore [countersunk hole (3.6)] and the amplitude transformer has a threaded bore [internal thread (4.4)], wherein there is provided a screw [screw (26)] which engages through the through stepped bore and engages into the threaded bore [see figure 9].  
Regarding claims 10, 11, 15, and 17, refer to the rejections of these claims above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 9,248,520 B2) or Lang et al. (US 9,248,520 B2) in view of Espinosa (US 9,089,911 B2) as applied to claim 2 above, and further in view of Massa et al. (US 2006/0051167 A).
Regarding claim 4, Lang does not teach:
characterised in that the pin and the corresponding opening are of a conical configuration or have a conical portion.  
Massa teaches a positively locking connection wherein rotationally conical pin (115) is placed into conical opening (35); figures 2-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Massa conical concept into Lang in order to facilitate the insertion of the pin into the opening. 
Claims 1, 2, 5-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. (US 9,358,633 B2) in view of Lang et al. (US 9,248,520 B2).
Regarding claim 1 and 6, Stroh teaches:
An ultrasonic welding installation [converter (12), booster (10), and sonotrode (16,116); figure 1] characterised in that there is provided a support element [U-shaped support (150); figures 2 and 3] for supporting a force applied to the sonotrode perpendicularly to the longitudinal axis, 
wherein the sonotrode and the support element have mutually corresponding support surfaces [flanks and base surfaces (134, 136, 144, 146)] which at least when a force is applied to the sonotrode perpendicularly to the longitudinal axis come into contact with each other [3:57-58 and figure 1], 
wherein the support surfaces are of such a configuration that when they are in contact with each other they prevent a relative movement of the sonotrode with respect to the support element in the direction of the longitudinal axis and do not impede a rotation of the sonotrode about the longitudinal axis [4:10-12, 25-27].  
Stroh does not teach:
wherein the sonotrode and the converter are arranged in mutually adjacent relationship along a longitudinal axis and the ultrasonic vibration unit can be caused to resonate with an ultrasonic vibration in the direction of the longitudinal axis with a wavelength X, 
wherein there can be provided an amplitude transformer arranged between the sonotrode and the converter, 
characterised in that 
the sonotrode is connected to the converter and/or the amplitude transformer is connected to the converter and/or the amplitude transformer is connected to the sonotrode by way of a positively locking connection which provides a positively locking relationship in all directions of the plane perpendicular to the longitudinal axis.  
Lang teaches sonotrode (3) is connected to vibrator (4) or converter (9) wherein screw (26) is inserted into stepped hole (3.6) and locks the sonotrode to the vibrator when tightened so as to not allow any relative movement in any direction and surface (3.10) of the sonotrode and surface (4.2) of the vibrator have complementing a pin and an opening, respectively; figure 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lang into Stroh in order to be able to fasten the sonotrode to the booster and/or the converter. 
Regarding claims 2 and 5, refer to the rejections of these claims above. 
Regarding claim 7, Stroh teaches:
either the sonotrode has a rib and the support element has a groove or 
the sonotrode has a groove and the support element has a rib [see figure 3], 
wherein the rib and the groove have the corresponding support surfaces [see figure 3].  
Regarding claim 8, Stroh teaches:
there is provided a counterpart tool [anvil (126); figure 2], 
wherein the sonotrode and the counterpart tool are moveable relative to each other in a direction perpendicular to the longitudinal axis [3:65-67] and 
the support element is so positioned that a force exerted on the sonotrode by the counterpart tool is transmitted to the support element [a force downward through the anvil is applied to the sonotrode and thus also to the U-shaped element].
Regarding claim 9, Stroh teaches:
the rib and the groove are of a trapezoidal cross-section [see figure 3].  
Regarding claim 10, Stroh teaches:
there is provided a holder [unlabeled base holding converter, booster, and sonotrode; see figure 1] for holding the ultrasonic vibration unit.  
Regarding claim 19, Stroh teaches:
wherein the rib and the groove respectively have two support surfaces which do not extend parallel to one another and which include with the longitudinal axis an angle which is less than 90° [surfaces (136,146,138,148) in figure 3].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application Nos. 17/414435, 17/414427, and 14/414473. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter; i.e. sonotrode, converter, support element, holder, positively locking relationship/connection, angle positioning device, etc.,  is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
The applicant argues the angle positioning device “consists of the coupling element 8, which has a series of projections 27 and recesses 28, respectively, and correspondingly formed projections 20 and recesses 21 on the sleeve section 16 of the amplitude transformer” and is shown in figures 4a-d and figure 6.  However, one looking at these figures would note that what is shown in figures 4a-d is not even in figure 6.  Additionally, the interchangeable use of “converter” and “angle positioning device” is not noted in the specification.  Simply numbering the angle positioning device will make this moot.  The examiner notes that this ambiguity demonstrates the need the objection. 
The applicant argues “the clamping device is designed as a clamping sleeve in the figures and is shown in Fig. 3.”  However, this phrase never appears in paragraph 0062 so there is no clear connection between the clamping device and clamping sleeve.
The applicant argues “Regarding the limitation, "holding points," while the holding points do not have a separate reference number, from the explanation of the outer bead (see above) and the description of the clamping device in Paragraphs [0045] and [0046] it should be clear for a person skilled in the art, how the holding points are arranged on the outer bead. In addition, Fig. 5 shows how the ultrasonic vibration unit is mounted in the holder 5. Projections of the sleeve 16, 17 come into contact with holder 5 and form holding points.”  However, this is not clear to the reader since “holding points” do not appear in 0067-0068 which discuss the specifics of outer bead.  Additionally, the applicant has failed to point out what feature these are specifically in the figures.
Regarding arguments drawn to the Wikipedia page “Positively Locking device”.  First, this page is drawn to devices and not connections and the applicant’s disclosure does not provide a definition or disclose an example that is from this page.  In other words, this page is drawn to means for holding a fastener in place whereas the applicant’s connection is for holding the components in place, which has nothing to do with the unlabeled screw in figure 5.  Thus, one giving positively locking connection the broadest reasonable interpretation would note that the screw and/or the pin and opening of Lang certainly connects fixes/locks components in place and in doing so intentionally prevents the movement in all directions perpendicular to the longitudinal axis.  Furthermore, the fact that the applicant included the hex head from the Wikipedia Positive locking device page in combination with the pin and opening connection in newly submitted figure 6a shows that they are not the same nor are they interchangeable.  Still further, since the applicant argues that the Espinosa and Massa do not teach a positively locking connections, when the Espinoza rectangular end portion (40) fits into portion (30b) and Massa teaches a positively locking connection in figure 5, it is further unclear as to what the applicant truly considers a positively locking connection to be.  The examiner suggests that the applicant further define/claim their idea of a positively locking connection structurally in order to overcome the applied prior art, if possible.          

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735            

/ERIN B SAAD/Primary Examiner, Art Unit 1735